Exhibit 10.2


LTIP AWARD AGREEMENT
2006 - 2008 Performance Cycle
(Senior Management Committee)


This award agreement (“Agreement”), by and between Lincoln National Corporation
(“LNC”) and      (“Grantee”), evidences the grant by LNC on April 12, 2006, of a
long-term incentive award to Grantee and Grantee’s acceptance of the award in
accordance with and subject to the provisions of the Lincoln National
Corporation Incentive Compensation Plan (“Plan”) and this Agreement. LNC and
Grantee agree as follows:


1. Form of Award. The award shall equal one-half of Grantee’s long-term
incentive target value, and shall be paid in shares of LNC common stock;
provided, however, that if Grantee has satisfied the terms of LNC’s share
ownership requirements, Grantee may elect, by no later than May 12, 2006, to
receive the award as follows: 100% in the form of shares of LNC common stock or
75% in the form of shares of LNC common stock and 25% in cash (if the election
is not timely made, the form shall be 100% shares). If Grantee has not made a
valid election by May 12, 2006, the Grantee will receive his or her LTIP award,
if any, in 100% performance shares. During the performance cycle, the share
component of such award shall consist of LNC stock units but any actual award
shall be payable in shares of LNC common stock. Grantee’s actual award, if any,
will be determined based on performance during the performance cycle in
accordance with the terms of the Plan and the 2006-2008 Long-Term Incentive Plan
(“2006-2008 LTIP”) approved by the Compensation Committee of the LNC Board of
Directors (“Committee”). The Committee shall determine if and when any award is
payable under the Plan and reserves the right to adjust the target award or
payout amount of any award under the Plan at any time. The number of shares
under this Agreement, if any, shall be adjusted appropriately in the event of a
stock split, reverse stock split, stock dividend, or other similar event.


2. Dividend Equivalents. If an award becomes payable in shares of LNC common
stock under this Agreement, Grantee shall also receive an amount equal to the
dividends that would have been paid on such shares of LNC common stock had
Grantee held such shares from the above date of grant through the date the award
becomes payable. Such dividend equivalent amount shall be paid in shares of LNC
common stock based on the Fair Market Value (as defined in the Plan) of LNC
common stock on the date the award becomes payable (with fractional shares paid
in cash).


3. Full or Pro-Rata Awards Upon Certain Events. Except as provided in this
section and section 5, if during the performance cycle Grantee’s employment
(with LNC and all subsidiaries of LNC) terminates for any reason, Grantee shall
not be entitled to any award under this Agreement. In the case of a Grantee's
removal from the 2006-2008 LTIP because of a change in responsibilities
(including, but not limited to, transfer from employee status to agent or
planner status), death, Total Disability, Retirement, or involuntary termination
of employment with LNC and all affiliates without Cause, Grantee (or Grantee's
beneficiary, if applicable) shall receive a pro-rated award based on the ratio
of: (a) days of employment during the performance cycle (January 12, 2006 though
December 31, 2008) to (b) the number of total days in the performance cycle
(1,083). Any such award shall be paid at the same time long-term incentive
awards are normally paid to employees who are employed at the end of the
performance cycle. Notwithstanding the foregoing, in the case of such
involuntary termination, any award shall be contingent on Grantee's release of
claims against LNC and its affiliates (in form and substance satisfactory to
LNC) and shall not be paid unless such release shall have become effective;
except that such a release shall not be required when such termination is by
reason of the sale or disposition of the business in which Grantee is employed.


 
 

--------------------------------------------------------------------------------

 
4. Tax Withholding. In reference to a share award, Grantee must remit to LNC an
amount equal to the required tax withholding on the value of the shares payable
under this Agreement at such time as they are taxable to Grantee; and Grantee
may elect to surrender shares of LNC stock (including shares that are a part of
this award) to satisfy all or part of the required tax withholding. In reference
to a cash award, LNC will withhold any required taxes from the award (federal,
state, and local income, employment, and any other taxes).


5. Change in Control. Upon a Change in Control of LNC (as defined in the Plan),
the Committee (as it shall have existed on the day immediately preceding such
Change in Control) shall determine what, if any, award under this Agreement
shall be provided to Grantee. In making such determination, the Committee shall
consider the nature of such Change in Control, whether continuation of the Plan
and payment of awards for this performance cycle are feasible, and whether the
resulting corporate entity offers or commits to offer awards of comparable
economic value; provided, however, that the Committee’s determination shall be
consistent with existing LNC plans such as the LNC Incentive Compensation Plan
and the LNC Executives’ Severance Benefit Plan.
 
6. Transferability. This award may not be transferred, sold, pledged, or
otherwise encumbered, except by will or the laws of descent and distribution.


7. Consequences of Competitive and Other Activity. Any award under this
Agreement is subject to the following requirements:


(a) Noncompetition.  Grantee may not render services for any organization or
engage directly or indirectly in any business that, in the sole judgment of the
Chief Executive Officer of LNC or other senior officer designated by the
Committee, is or becomes competitive with LNC. If Grantee has terminated
employment, Grantee shall be free, however, to purchase, as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded over-the-counter
and such investment does not represent a greater than five percent equity
interest in the organization or business.


(b) Nondisclosure. Grantee shall not, without prior written authorization from
LNC, disclose to anyone outside of LNC, or use in other than LNC’s business, any
confidential information or material relating to the business of LNC that is
acquired by Grantee either during or after employment with LNC.


(c) Inventions or Ideas. Grantee shall disclose promptly and assign to LNC all
right, title, and interest in any invention or idea, patentable or not, made or
conceived by Grantee during employment by LNC, relating in any manner to the
actual or anticipated business, research or development work of LNC and shall do
anything reasonably necessary to enable LNC to secure a patent where appropriate
in the United States and in foreign countries.
Grantee must provide LNC with a certification of compliance with these
provisions prior to the payment of any cash or share award. Failure to comply
with these provisions at any time prior to, or during the six months after, any
such payment shall cause such payment to be rescinded. LNC must notify Grantee
in writing of any such rescission. LNC, in its discretion, may waive compliance
in whole or part in any individual case. Within ten days after receiving a
rescission notice from LNC, Grantee must pay LNC the amount of any payment
received (net of any withholding or other taxes paid by Grantee) as a result of
the rescinded payment. Such payment by Grantee must be made either in cash or by
returning the shares Grantee received in connection with the rescinded payment.
However, if Grantee’s employment is terminated by LNC and its subsidiaries other
than for fraud or other fidelity crimes, a failure of Grantee to comply with the
noncompetition provisions after such termination shall not in itself cause
rescission if the payment was made before the termination.


 
 

--------------------------------------------------------------------------------

 
8. Definitions. As used in this Agreement:
 


“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience. In addition, the disability must be a
disability that has lasted six months, is expected to continue for an additional
six months or longer or to result in death, and must meet the definition of
“disabled” under Internal Revenue Code Section 409A (as amended from time to
time), and any applicable federal taxation rules.


“Retirement” means, for purposes of this Agreement, Grantee’s retirement from
LNC or a subsidiary at age 65 or older with at least five years of service (with
LNC or a subsidiary) or, with the approval of Grantee’s employer, at age 55 or
older with at least five years of such service.


“Cause” means (as determined by the Committee): (1) a conviction of a felony, or
other fraudulent or willful misconduct by Grantee that is materially and
demonstrably injurious to the business or reputation of LNC, or (2) the willful
and continued failure of Grantee to substantially perform Grantee’s duties with
LNC or a subsidiary (other than such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Grantee by Grantee’s manager which specifically identifies the
manner in which the manager believes that Grantee has not substantially
performed Grantee’s duties.


 
IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the first date set forth above.



 
LINCOLN NATIONAL CORPORATION
             
By:
     
Jon A. Boscia
   
Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------

 